                                          Case 4:20-cv-01323-PJH Document 34 Filed 02/26/21 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     HERMAN TAMRAT,                                   Case No. 20-cv-01323-PJH
                                                       Plaintiff,
                                   8
                                                                                          ORDER DENYING MOTION FOR
                                                 v.                                       RECONSIDERATION
                                   9

                                  10     ERICK RHODES, et al.,                            Re: Dkt. Nos. 31, 32
                                                       Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff, a state prisoner, proceeds with a pro se civil rights complaint under 42

                                  14   U.S.C. § 1983. The court recently ordered service of the third amended complaint on two

                                  15   defendants and dismissed the police chief defendant because plaintiff had failed to link

                                  16   this defendant to the incident or present a cognizable claim for municipal liability pursuant

                                  17   to Monell v. Dep’t of Social Servs., 436 U.S. 658, 690 (1978). Plaintiff has filed a motion

                                  18   for reconsideration (Docket No. 32) arguing that the police chief defendant is liable under

                                  19   state law and should be included in this action.

                                  20          The California Tort Claims Act, see Cal. Gov’t Code §§ 810, et seq. -- commonly

                                  21   referred to as the California Government Claims Act by the courts, see City of Stockton v.

                                  22   Sup. Ct., 42 Cal. 4th 730, 741-42 (Cal. 2007) -- requires a person to present his claim to

                                  23   the California Victim Compensation and Government Claims Board (“Board”) before he

                                  24   may file an action for damages against a California governmental entity or employee “for

                                  25   death or for injury to person or to personal property.” Cal. Gov’t Code § 911.2; see Cal.

                                  26   Gov’t Code §§ 905.2, 911.2, 945.4, 950.2. The Government Claims Act has strict time

                                  27   limits for filing such a claim with the Board and for filing an action in court after the

                                  28   rejection of such a claim. A claimant must present his claim to the Board within six
                                          Case 4:20-cv-01323-PJH Document 34 Filed 02/26/21 Page 2 of 3




                                   1   months of the accrual of the cause of action. See Cal. Gov’t Code § 911.2. Additionally,

                                   2   an action against a governmental entity or employee covered by the claims-presentation

                                   3   requirement must be filed within six months following written notice of rejection of the

                                   4   claim by the Board. See Cal. Gov’t Code § 945.6(a)(1). Timely claim presentation is “a

                                   5   condition precedent to plaintiff's maintaining an action against [a state employee or entity]

                                   6   defendant.” California v. Superior Court (Bodde), 32 Cal. 4th 1234, 1240 (Cal. 2004).

                                   7   The failure to include the necessary allegations about claim presentation makes the

                                   8   complaint subject to attack for failure to state a cause of action. Id.

                                   9          Here, neither the third amended complaint nor the motion for reconsideration

                                  10   allege complete compliance with the Government Claims Act and therefore does not

                                  11   state a claim for a state law violation. Plaintiff states that he filed a timely claim with the

                                  12   Board. However, plaintiff states that he never received a response. Presentation of a
Northern District of California
 United States District Court




                                  13   written claim and action on or rejection of the claim by the Government Claims Board are

                                  14   conditions precedent to suit. Cal. Gov't Code § 945.4; Mabe v. San Bernardino Cnty.

                                  15   Dep't of Pub. Soc. Servs., 237 F.3d 1101, 1111 (9th Cir. 2001). Even if plaintiff timely

                                  16   sent a claim and it was never received or sent to the wrong agency, plaintiff cannot

                                  17   proceed with the claim.

                                  18          Misdirected claims that are not presented in compliance with California

                                  19   Government Code § 915, which requires claims to be delivered to the clerk, secretary, or

                                  20   auditor of the particular public entity, are only deemed to have substantially complied if

                                  21   they are actually received by the entity. Jud. Council of Cal. v. Super. Ct., 229 Cal. App.

                                  22   4th 1083, 1086-87, 1100-01 (2014); see also Guerrero v. Cnty. of Alameda, No. 18-2379

                                  23   WHA, 2018 WL 3646818, at *2-3 (N.D. Cal. Aug. 1, 2018) (holding GCA barred suit

                                  24   where plaintiff's citizen's complaint was submitted to the Internal Affairs Department of

                                  25   the Alameda County Sheriff's Office, not to the Clerk of the Alameda County Board of

                                  26   Supervisors); Life v. Cnty. of Los Angeles, 227 Cal. App. 3d 894, 901 (1991) (holding that

                                  27   the GCA barred suit even where a public employee failed to forward a misdirected claim

                                  28   to the appropriate agency).
                                                                                       2
                                          Case 4:20-cv-01323-PJH Document 34 Filed 02/26/21 Page 3 of 3




                                   1          Plaintiff may provide the relevant exhibits of proper compliance with the

                                   2   Government Claims Act by showing the response from the Board, by March 29, 2021. If

                                   3   plaintiff demonstrates proper compliance, the court will screen the legal claims.

                                   4          Plaintiff has also requested a stay of this case until he is released from custody

                                   5   due to problems litigating this action because he is currently on suicide watch after a

                                   6   suicide attempt. The request for a stay is denied. While plaintiff may have difficulties

                                   7   litigating this action, the court notes that other than showing compliance with the

                                   8   Government Claims Act there are no pending deadlines in this case. If plaintiff requires

                                   9   an extension, he may submit a request to the court. The court notes that plaintiff is also

                                  10   currently litigating four other civil rights actions in this court.

                                  11          For the foregoing reasons,

                                  12          1. Plaintiff’s motion for reconsideration (Docket No. 32) is DENIED. Plaintiff may
Northern District of California
 United States District Court




                                  13   provide the relevant exhibits of proper compliance with the Government Claims Act by

                                  14   showing the response from the Board, by March 29, 2021.

                                  15          2. Plaintiff’s request for a stay (Docket No. 31) is DENIED.

                                  16          IT IS SO ORDERED.

                                  17   Dated: February 26, 2021

                                  18

                                  19                                                                 /s/ Phyllis J. Hamilton
                                                                                                    PHYLLIS J. HAMILTON
                                  20                                                                United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         3
